



COURT OF APPEAL FOR ONTARIO

CITATION: R. v.
Nielsen, 2016 ONCA 635

DATE: 20160819

DOCKET: M46765 (C62394)

Doherty, van Rensburg and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Beverley Nielsen

Appellant
(Moving Party)







Glenn Bogue, for the appellant (moving party)

Nick Devlin, for the respondent

Wendy Wright, for the Attorney General for Canada

Heard and released orally:  August 15, 2016

On review of the order of the Honourable Justice H.
LaForme, dated July 21, 2016.



ENDORSEMENT

[1]

Justice LaForme dismissed a motion for an order releasing the applicant
on bail and he refused a request to expedite the appeal in what was then an
ongoing
habeas corpus
proceeding.  The applicant seeks a review of
that order.  The applicant has been released on bail rendering any question of
the lawfulness of her continued detention and the related
habeas corpus
proceeding moot.

[2]

The applicants submissions, in our view, have no connection to the
merits of the order made by LaForme J.A. and give no cause to review the terms
of that order.  It seems that the applicant wants this court to dismiss the
outstanding criminal charges because, in her view, she was improperly detained in
solitary confinement for a period of time pending trial.  The propriety of the
charges and the propriety of the continued criminal proceedings are not
properly before this court at this time.  Those are matters for the trial court
and we understand they have been scheduled in the trial court.

[3]

The motion to review the order of LaForme J.A. is dismissed.

[4]

We agree with the Crowns submission that the underlying appeal is moot. 
The appeal is dismissed.

Doherty J.A.

K. van Rensburg J.A.

L.B. Roberts J.A.


